DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group 1, claims 1-12, in the reply filed on 23 March 2021 is acknowledged.  Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 “staged release mechanism configured to hold the breakaway boom segment in a neutral position before the breakaway event” and “forced lift mechanism to lift the outer bracket and the breakaway boom segment” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such corresponding structure(s) is/are:  for the staged release mechanism, the wheel 113, trough 109, hinge pin 51, spring 123, as described by paragraphs 36 and 41, respectively, of the Specification and shown in figures 3-9 of the Drawings; for the forced lift mechanism, the ramp 107 and deflector 111, as described by paragraph 39 of the Specification and shown in figures 2 and 3 of the Drawings.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim limitations “staged release mechanism” and “forced lift mechanism” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link the structure, material, or acts to the function.  In particular, it appears that both the “staged release mechanism” and “forced lift mechanism” share several structural elements (e.g. the lift plate 101, the deflector 111), but it is unclear whether the “forced lift mechanism” forms part of the “staged release mechanism” or if it is a separate element.  If it is a separate element, then the structural elements of which it is comprised must be clearly linked; if it forms a portion of the “staged release mechanism”, then this must be made clear and the structural element of which it is comprised must be clearly linked.  In either case, the structural elements of which the “staged release mechanism” is comprised must also be clearly linked.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-12 are rejected as being indefinite for depending from indefinite claim 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudley (US 4,634,051).
Regarding claim 1, Dudley teaches a sprayer boom breakaway joint with a staged release and forced lift system for use with a sprayer boom of an agricultural sprayer (col. 1, ln. 6-14; fig. 1), wherein the sprayer boom includes first (12) and second boom segments (11) with the first boom segment arranged inwardly toward the agricultural sprayer and the second boom segment that defines a breakaway boom segment that is arranged outwardly of the first boom segment and farther from the agricultural sprayer (fig. 1); the staged release and forced lift system (10) comprising: 
a breakaway hinge assembly (38/39/40) configured to allow the breakaway boom segment to move with respect to the first boom segment during a breakaway event (col. 5, ln. 5-12), the breakaway hinge assembly including: 
an inner bracket (42) connected to the first boom segment (fig. 3); 
an outer bracket (49) connected to the breakaway boom segment (fig. 3); 
a hinge pin (63) that connects the inner and outer brackets and defines a pivot axis about which the breakaway boom segment pivots with respect to the first boom segment (col. 4, ln. 41-43; figs. 3, 4); 
a staged release mechanism (39/40) configured to hold the breakaway boom segment in a neutral position before the breakaway event (col. 4, ln. 30-33); and 
a forced lift mechanism (38) cooperating with the breakaway hinge assembly to lift the outer bracket and the breakaway boom segment while the breakaway boom segment pivots with respect to the first boom segment during the breakaway event (col. 4, ln. 48-51 and 62-64; fig. 4).
claim 2, Dudley teaches the sprayer boom breakaway joint described regarding claim 1, and further wherein the forced lift mechanism comprises: a ramp (43); and a deflector (56/57) that cooperates with the ramp to lift the outer bracket and the breakaway boom segment while the breakaway boom segment pivots with respect to the first boom segment during the breakaway event (col. 4, ln. 48-51 and 62-64; fig. 4).
Regarding claim 3, Dudley teaches the sprayer boom breakaway joint described regarding claim 2, and further wherein the ramp and deflector engage each other at a first position relative to the ramp to hold the ramp and the outer bracket in a stable neutral position when the breakaway boom segment is not experiencing a breakaway event (col. 4, ln. 13-17; col. 5, ln. 5-11; fig. 3); and the ramp and deflector engage each other at variable positions relative to the ramp while the outer bracket pivots to lift the outer bracket and the breakaway boom segment while the breakaway boom segment is experiencing a breakaway event (col. 4, ln. 48-51 and 62-64; fig. 4).
Regarding claim 4, Dudley teaches the sprayer boom breakaway joint described regarding claim 2, and further wherein the deflector comprises a wheel (57) with an outer surface that engages the ramp to lift the outer bracket and the breakaway boom while the breakaway boom segment pivots with respect to the first boom segment during the breakaway event (col. 4, ln. 48-51 and 62-64; fig. 4).
Regarding claim 10, Dudley teaches the sprayer boom breakaway joint described regarding claim 1, and further wherein the staged release mechanism is configured to hold the breakaway boom segment in the neutral position with a neutral holding force (col. 4, ln. 13-17; col. 5, ln. 5-11; fig. 3), and wherein an initial release stage of the staged release mechanism is defined by the staged release mechanism holding the breakaway boom segment in the neutral 
Regarding claim 11, Dudley teaches the sprayer boom breakaway joint described regarding claim 10, and further wherein the continued breakaway stage defines a variable restorative force with the staged release mechanism providing an increasing restorative force as the breakaway boom segment moves increasingly farther from the neutral position (figs. 3, 4 - the restorative force is created by the coil spring 68, and as the breakaway boom moves farther from the neutral position this spring is compressed; inherently, this will cause the force of that spring to increase since the force of a spring is directly proportional to its displacement).
Allowable Subject Matter
Claims 5-9 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dudley discloses a sprayer boom breakaway joint comprising a forced lift mechanism that has a ramp mounted to the inner bracket and a deflector having a wheel mounted to the outer bracket, such that the wheel is configured to rotate across the ramp to lift the outer bracket and the breakaway boom segment during .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pilney (US 2016/0316737), Bouten (US 2017/0367315), and Kuphal (US 2015/0098753) all teach sprayer boom breakaway joints with a staged release and forced lift system having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752